 

STATES DO Ce LRT
Case: 3: Net aa aiveRe aboryime THe daaoE 3/31/20 Page 1 of 1

| Quen TRELL EB. WILUAMS, Motion for Pesmission te
. Plauintifl, —  APPeal in forma Faucher is

NM. kloawe. Et abes
Defendants ' : Case No. I8-ev- 130 “tame

 

1 the Plaiatee, Quentee E. toilhtans: hereb metian the court tor Fermission
ts aPPeal to the Uniled States Court of APPeals for Lhe Aeventh” Circest, in forma

Pou Perl's Gat the Fallausing reasons:

ay im an indigent inmate within the bstSCon sin Department of ‘Comectinons soe
, IS tunable te Pay the Call tnideal Fling eo of an aPPea! i Hees Motes .

(2) Xoesas aranted leave by Proceacl in faria. PaesPert’s 1 Lhe: unided States District

Court For the iesten Disteret of Lstadcon sins txthan invtiall ms a [82 Carl
comPlomt in this matler alite. fe imeligen ee. . |

(3) Neeornfanyting this Motion is mig Signed afl dauit in SulPort of my Met ron for
Permission be A col th Ferma PauParis and tL Caclilied CaPy of my trast acount
Stotement for the. | at Stix Mondhs { oe. ~March 2024) ‘toahrels Shouse Tw ‘vad 9

cual that TL hewe Mok any. " fonds tn Mey raged ar aceount for the ewhale Bix “ali

Kespecttully Sub Hod f,

Dose: Mareh 27ty2090. . Cuonty.M'e. det .
Cluentrall E. uslrams #21385
bauPun Copractianal Lnsty Futian

Pe. Bax 3.57
tua lunar LIE, SPL

 

 

 

 

 
